UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. )* YY Inc. (Name of Issuer) American Depository Shares, eachone representing20 Class ACommon Shares, par value $0.00001 per share (Title of Class of Securities) 98426T106 (CUSIP Number) June 13, 2013 (Date of Event which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: []Rule 13d-1(b) [X]Rule 13d-1(c) []Rule 13d-1(d) * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (the “Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Continued on following pages Page 1 of10 Pages Exhibit Index: Page 9 SCHEDULE 13G CUSIP No.: 98426T106 Page 2 of 10 Pages 1. Names of Reporting Persons. KEYWISE CAPITAL MANAGEMENT LIMITED 2. Check the Appropriate Box if a Member of a Group (a) [] (b) [] 3. SEC Use Only 4. Citizenship or Place of Organization Cayman Islands Number of Shares Beneficially Owned by Each Reporting Person With 5. Sole Voting Power 0 6. Shared Voting Power 7. Sole Dispositive Power 0 8. Shared Dispositive Power 9. Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) [] Percent of Class Represented by Amount in Row (9) 1.4% Type of Reporting Person: OO SCHEDULE 13G CUSIP No.: 98426T106 Page 3 of 10 Pages 1. Names of Reporting Persons. KEYWISE CAPITAL MANAGEMENT (HK) LIMITED 2. Check the Appropriate Box if a Member of a Group (a) [] (b) [] 3. SEC Use Only 4. Citizenship or Place of Organization Hong Kong Number of Shares Beneficially Owned by Each Reporting Person With 5. Sole Voting Power 0 6. Shared Voting Power 7. Sole Dispositive Power 0 8. Shared Dispositive Power 9. Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) [] Percent of Class Represented by Amount in Row (9) 7.1% Type of Reporting Person: OO SCHEDULE 13G CUSIP No.: 98426T106 Page4 of 10 Pages 1. Names of Reporting Persons. FANG ZHENG 2. Check the Appropriate Box if a Member of a Group (a) [] (b) [] 3. SEC Use Only 4. Citizenship or Place of Organization People's Republic of China Number of Shares Beneficially Owned by Each Reporting Person With 5. Sole Voting Power 0 6. Shared Voting Power 7. Sole Dispositive Power 0 8. Shared Dispositive Power 9. Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) [] Percent of Class Represented by Amount in Row (9) 7.1% Type of Reporting Person: IN, HC Page5 of 10 Pages Item 1(a). Name of Issuer: YY Inc.(the “Issuer”), a foreign private issuer as defined in Rule 3b-4 of the Act, according to the Issuer’s Form 6-K, filed May 3, 2013. Item 1(b). Address of Issuer’s Principal Executive Offices: Building 3-08, Yangcheng Creative Industy Zone, No. 309 Huangpu Avenue Middle, Tianhe District, Guangzhou 510655, People's Republic of China Item 2(a). Name of Person Filing: This Statement is filed on behalf of each of the following persons (collectively, the “Reporting Persons”): i) Keywise Capital Management Limited (“Keywise Cayman”); ii) Keywise Capital Management (HK) Limited (“Keywise (HK)”); and iii) Fang Zheng (“Mr. Zheng”). This Statement relates to Shares (as defined herein) held for the accounts of Keywise Greater China Master Fund, a Cayman Islands exempted company (“Keywise Greater China Master Fund”); KeywisePenguin DevelopmentMaster Fund, a Cayman Islands exempted company (“KeywisePenguin Master Fund”); Keywise Phoenix Development Master Fund, a Cayman Islands exempted company (“Keywise Phoenix Master Fund”);and certain managed accounts (“Managed Accounts”). Keywise Cayman serves as investment manager to each of Keywise Greater China Master Fund, Keywise PenguinMaster Fund and Keywise Phoenix Master Fund. Keywise (HK) serves as the investment adviser to Keywise Cayman and to each of Keywise Greater China Master Fund, KeywisePenguin Master Fund, Keywise Phoenix Master Fund, and the Managed Accounts. Mr. Zheng serves as the Director of Keywise Cayman and Keywise (HK), and Chief Investment Officer of the Funds andManaged Accounts. Item 2(b). Address of Principal Business Office or, if None, Residence: The address of the principal business office of Keywise Cayman is Walker House, 87 Mary Street, George Town, Grand Cayman, KY1-9005, Cayman Islands. The address of the principal business office of each of Keywise (HK) and Mr. Zheng is Room 4004-6, COSCO Tower, 183 Queen’s Road Central, Hong Kong. Page6 of10 Pages Item 2(c). Citizenship: i) Keywise Caymanis a Cayman Island exempted company with limited liability; ii) Keywise (HK) is a Hong Kong limited company; and iii) Mr. Zheng is a citizen of the People's Republic of China. Item 2(d). Title of Class of Securities: American Depository Shares, eachone representing20 Class ACommon Shares, par value $0.00001 per share (the “Shares”). Item 2(e). CUSIP Number: 98426T106 Item 3. If This Statement is Filed Pursuant to §§240.13d-1(b) or 240.13d-2(b) or (c), Check Whether the Person Filing is a: This Item 3 is not applicable. Item 4. Ownership: Item 4(a) Amount Beneficially Owned As of June 21, 2013, Keywise Cayman may be deemed the beneficial owner of 128,300 Shares, consisting of: (A)70,200 Shares held for the account of Keywise Greater China Master Fund; (B)5,400 Shares held for the account of KeywisePenguin Master Fund; and (C)52,700 Shares held for the account of Keywise Phoenix Master Fund. As of June 21, 2013, Keywise (HK) and Mr. Zheng may each may be deemed the beneficial owner of640,000 Shares, consisting of the Shares beneficially owned by Keywise Cayman, as described above, and 511,700 Shares held for the account of the Managed Accounts. Item 4(b) Percent of Class: As of June 21, 2013, Keywise Cayman may be deemed the beneficial owner of approximately 1.4% of Class ACommon Shares outstanding. (There were approximately179,400,000 Class ACommon Shares outstanding as ofDecember 31, 2012, according to the Issuer's 6-K, filed May 3, 2013. Keywise Cayman may be deemed the beneficial owner of2,566,000 Class ACommon Shares upon conversion of its Shares.) As of June 21, 2013, Keywise (HK) and Mr. Zheng may eachbe deemed the beneficial owner of approximately 7.1% of Class ACommon Shares outstanding. (There were approximately179,400,000 Class ACommon Shares outstanding as of December 31, 2012, according to the Issuer's Form 6-K, filed May 3, 2013. Keywise (HK) and Mr. Zheng may each be deemed the beneficial owner of 12,800,000 Class ACommon Shares upon conversion of its Shares.) Page7 of10 Pages Item 4(c) Number of Shares of which such person has: Keywise Cayman: (i) Sole power to vote or direct the vote: 0 (ii) Shared power to vote or direct the vote: (iii) Sole power to dispose or direct the disposition of: 0 (iv) Shared power to dispose or direct the disposition of: Keywise (HK): (i) Sole power to vote or direct the vote: 0 (ii) Shared power to vote or direct the vote: (iii) Sole power to dispose or direct the disposition of: 0 (iv) Shared power to dispose or direct the disposition of: Item 5. Ownership of Five Percent or Less of a Class: This Item 5 is not applicable. Item 6. Ownership of More than Five Percent on Behalf of Another Person: See disclosure in Items 2 and 4 hereof. Certain funds and managed accounts listed in Item 2(a) are known to have the right to receive or the power to direct the receipt of dividends from, or the proceeds from the sale of, the Shares covered by this Statement that may be deemed to be beneficially owned by the Reporting Persons. Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on By the Parent Holding Company or Control Person: See disclosure in Item 2 hereof. Item 8. Identification and Classification of Members of the Group: This Item 8 is not applicable. Item 9. Notice of Dissolution of Group: This Item 9 is not applicable. Item 10. Certification: By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. Page8 of10 Pages SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. KEYWISE CAPITAL MANAGEMENT LIMITED By: /s/Fang Zheng Name: Fang Zheng Title: Director of Keywise Capital Management Limited KEYWISE CAPITAL MANAGEMENT (HK) LIMITED By: /s/Fang Zheng Name: Fang Zheng Title:
